Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 1 of 119 Page ID
                                  #:1075
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 2 of 119 Page ID
                                  #:1076




                                     1
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 3 of 119 Page ID
                                  #:1077




                                     2
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 4 of 119 Page ID
                                  #:1078




                                     3
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 5 of 119 Page ID
                                  #:1079




                                     4
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 6 of 119 Page ID
                                  #:1080




                                     5
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 7 of 119 Page ID
                                  #:1081




                                     6
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 8 of 119 Page ID
                                  #:1082




                                     7
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 9 of 119 Page ID
                                  #:1083




                                     8
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 10 of 119 Page ID
                                  #:1084




                                      9
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 11 of 119 Page ID
                                  #:1085




                                      10
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 12 of 119 Page ID
                                  #:1086




                                      11
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 13 of 119 Page ID
                                  #:1087




                                      12
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 14 of 119 Page ID
                                  #:1088




                                      13
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 15 of 119 Page ID
                                  #:1089




                                      14
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 16 of 119 Page ID
                                  #:1090




                                      15
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 17 of 119 Page ID
                                  #:1091




                                      16
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 18 of 119 Page ID
                                  #:1092




                                      17
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 19 of 119 Page ID
                                  #:1093




                                      18
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 20 of 119 Page ID
                                  #:1094




               Exhibit B
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 21 of 119 Page ID
                                  #:1095
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 22 of 119 Page ID
                                  #:1096
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 23 of 119 Page ID
                                  #:1097
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 24 of 119 Page ID
                                  #:1098
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 25 of 119 Page ID
                                  #:1099




               Exhibit C
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 26 of 119 Page ID
                                  #:1100
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 27 of 119 Page ID
                                  #:1101




               Exhibit D
                                  Case 2:18-cv-06893-SJO-FFM
                                          Case 3:14-cv-04329-WHO
                                                              Document
                                                                  Document
                                                                       39-2 78
                                                                             Filed
                                                                                 Filed
                                                                                    10/29/18
                                                                                       06/19/15
                                                                                              Page
                                                                                                Page
                                                                                                   28 of
                                                                                                      1 of
                                                                                                         119
                                                                                                           10 Page ID
                                                                      #:1102



                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         STEPHEN WYNN, et al.,
                                   7                                                         Case No. 14-cv-04329-WHO
                                                        Plaintiffs,
                                   8
                                                 v.                                          ORDER GRANTING IN PART AND
                                   9                                                         DENYING IN PART MOTION FOR
                                         JAMES CHANOS,                                       ATTORNEYS' FEES
                                  10
                                                        Defendant.                           Re: Dkt. No. 66
                                  11

                                  12           Defendant James Chanos moves for attorneys’ fees after prevailing on his motions to
Northern District of California
 United States District Court




                                  13    dismiss and to strike under California’s anti-SLAPP statute, having successfully argued that his

                                  14    speech at an academic symposium was not defamatory. See Order (Dkt. No. 66). He requests

                                  15    $538,043.00 in fees and $52,656.23 in costs. Plaintiffs Stephen Wynn and Wynn Resorts object,

                                  16    and some of their concerns are well-founded. Chanos provided no detail regarding the experience

                                  17    of his paralegals in support of an extremely high hourly rate, so I reduce it to a reasonable rate. I

                                  18    reduce his other fees by 25% because his supporting documents do not provide sufficient detail to

                                  19    support the large amount of hours billed by his attorneys and in any event the number of hours

                                  20    requested is excessive given the attorneys’ skills and experience and the task at hand. In addition,

                                  21    I reduce by half Chanos’s costs related to his expert because Chanos failed to provide any

                                  22    documents to support this request.

                                  23                                              BACKGROUND

                                  24           Chanos, a well-known investor and short-seller, participated in an academic symposium at

                                  25    the University of California, Berkeley, where he made allegedly defamatory statements about

                                  26    plaintiff Stephen Wynn and Wynn Resorts, Ltd. (collectively, “Wynn”). See Wynn v. Chanos, No.

                                  27    14-CV-04329-WHO, 2014 WL 7186981, at *1 (N.D. Cal. Dec. 16, 2014). After Wynn sued

                                  28    Chanos, Chanos brought a motion to dismiss and motion to strike under California’s anti-SLAPP
                                  Case 2:18-cv-06893-SJO-FFM
                                          Case 3:14-cv-04329-WHO
                                                              Document
                                                                  Document
                                                                       39-2 78
                                                                             Filed
                                                                                 Filed
                                                                                    10/29/18
                                                                                       06/19/15
                                                                                              Page
                                                                                                Page
                                                                                                   29 of
                                                                                                      2 of
                                                                                                         119
                                                                                                           10 Page ID
                                                                      #:1103



                                   1    statute. Id. I dismissed the complaint without prejudice because I concluded that Chanos’s

                                   2    statements were protected opinions, because the complaint did not adequately plead actual malice,

                                   3    and because Chanos’s speech was a matter of public interest. Id.

                                   4           After Wynn filed a first amended complaint, Chanos brought another motion to dismiss

                                   5    and motion to strike. See Wynn v. Chanos, No. 14-CV-04329-WHO, 2015 WL 971360, at *1

                                   6    (N.D. Cal. Mar. 3, 2015). This time, I dismissed with prejudice and granted Chanos’s motion to

                                   7    strike. Id. I found that Wynn’s complaint failed for the same reasons as before, and that Wynn

                                   8    could not cure it because Chanos’s statements were not defamatory as a matter of law. Id. I

                                   9    directed Chanos to submit a motion for attorneys’ fees that he is entitled to under the California

                                  10    anti-SLAPP statute, which I now address. Id. at 4.

                                  11                                           LEGAL STANDARD

                                  12           District courts typically employ the “lodestar method” to calculate an appropriate amount
Northern District of California
 United States District Court




                                  13    of attorneys’ fees. A lodestar calculation calls for the court to multiply “the number of hours the

                                  14    prevailing party reasonably expended on the litigation by a reasonable hourly rate.” Gonzalez v.

                                  15    City of Maywood, 729 F.3d 1196, 1202 (9th Cir. 2013) (internal quotations omitted). In

                                  16    determining whether an hourly rate is reasonable, courts look to several important principles. Id.

                                  17    at 1200. Courts consider the “prevailing market rates in the relevant community,” as well as “the

                                  18    experience, skill, and reputation” of the attorney. Id. at 1200, 1205-06 (internal citations and

                                  19    quotations omitted). Other factors considered include “(1) the novelty and complexity of the

                                  20    issues; (2) the special skill and experience of counsel; (3) the quality of representation; and (4) the

                                  21    results obtained.” Digital Reg of Texas, LLC v. Adobe Sys., Inc., No. C 12-1971 CW, 2015 WL

                                  22    1968388, at *3 (N.D. Cal. May 1, 2015).

                                  23           The party seeking an award of fees must establish entitlement to the award and submit

                                  24    evidence that supports the hours worked and the rates claimed. Hensley v. Eckerhart, 461 U.S.

                                  25    424, 433 (1983). Fee awards calculated under the loadstar method are generally presumed to be

                                  26    reasonable. Gonzalez, 729 F.3d at 1208-09. At the same time, the court may adjust this figure “if

                                  27    circumstances warrant” in order “to account for other factors which are not subsumed within it.”

                                  28    Ferland v. Conrad Credit Corp., 244 F.3d 1145, 1149 n.4 (9th Cir. 2001). “Where the
                                                                                           2
                                  Case 2:18-cv-06893-SJO-FFM
                                          Case 3:14-cv-04329-WHO
                                                              Document
                                                                  Document
                                                                       39-2 78
                                                                             Filed
                                                                                 Filed
                                                                                    10/29/18
                                                                                       06/19/15
                                                                                              Page
                                                                                                Page
                                                                                                   30 of
                                                                                                      3 of
                                                                                                         119
                                                                                                           10 Page ID
                                                                      #:1104



                                   1    documentation of hours is inadequate, the district court may reduce the award accordingly.”

                                   2    Hensley, 461 U.S. at 433. A reduction may account for “hours that are excessive, redundant, or

                                   3    otherwise unnecessary.” Id. at 434. In addition, the Ninth Circuit has stated that a district court

                                   4    may “impose a small reduction, no greater than 10 percent—a ‘haircut’—based on its exercise of

                                   5    discretion and without a more specific explanation.” Moreno v. City of Sacramento, 534 F.3d

                                   6    1106, 1112 (9th Cir. 2008).

                                   7                                                   DISCUSSION

                                   8    I. DEFENSE COUNSEL’S HOURLY RATES
                                   9              Wynn argues that the hourly rates of defense counsel are unreasonable because they do not

                                  10    account for rates in the San Francisco Bay Area legal community as a whole or the rates of

                                  11    attorneys who specialize in defamation and anti-SLAPP litigation. Oppo. 8-9 (Dkt. No. 75). It

                                  12    also objects to Chanos’s reliance on Valeo Partners Legal Consulting because the Valeo database
Northern District of California
 United States District Court




                                  13    is based upon only “twenty-five law firms from the top sixty-five AmLaw revenue generating

                                  14    national law firms” and does not account for smaller firms performing similar services in the Bay

                                  15    Area. Id. at 9. It also submits a competing analysis of the average rates of attorneys in the San

                                  16    Francisco Bay Area. Id. at 10-14.

                                  17              In considering whether the hourly rates are reasonable, I find that both parties’ submissions

                                  18    are relevant, but not dispositive. See Banas v. Volcano Corp., 47 F. Supp. 3d 957, 965 (N.D. Cal.

                                  19    2014) (finding rates set forth in Valeo database to be relevant). Although each party spends a

                                  20    significant amount of time arguing that its respective attorneys’ fees survey is more appropriate,

                                  21    there is no one set matrix to be used in calculating a reasonable rate for attorneys in the Bay Area

                                  22    who perform a certain type of work. I accordingly consider both parties’ supporting evidence as

                                  23    well as my own experience with the prevailing market rate in such cases. See id. at 966.

                                  24              Chanos is seeking the regular hourly rates charged by his lawyers for their services. The

                                  25    hourly rates for partners Kenneth Hausman and Douglas Winthrop are $1,035/1,085 and $875/920

                                  26    per hour, respectively.1 Dkt. No. 66-5, Ex. A. Wynn asserts that reasonable rates for these

                                  27

                                  28    1
                                            These rates reflect the initial rate of the attorney and their increased rate in 2015.
                                                                                               3
                                  Case 2:18-cv-06893-SJO-FFM
                                          Case 3:14-cv-04329-WHO
                                                              Document
                                                                  Document
                                                                       39-2 78
                                                                             Filed
                                                                                 Filed
                                                                                    10/29/18
                                                                                       06/19/15
                                                                                              Page
                                                                                                Page
                                                                                                   31 of
                                                                                                      4 of
                                                                                                         119
                                                                                                           10 Page ID
                                                                      #:1105



                                   1    attorneys are $650 and $585 per hour. Oppo. 11. Hausman has over forty years of experience and

                                   2    extensive experience representing clients in the financial industry. Dkt. No. 66-3 ¶ 2. Winthrop

                                   3    has over twenty years of experience in business and IP litigation. Dkt. No. 66-6 ¶ 2.      I find that

                                   4    the rates of Hausman and Winthrop, while at the high end of the spectrum, are reasonable rates for

                                   5    attorneys in the Bay Area. See Banas, 47 F. Supp. 3d at 965 (approving rates as high as $1,095

                                   6    per hour); see also Digital Reg of Texas, LLC v. Adobe Sys., Inc., No. C 12-1971 CW, 2015 WL

                                   7    1968388, at *3 (N.D. Cal. May 1, 2015) (The “third quartile rates in San Francisco in 2012 were

                                   8    $825 for partners”); In re Magsafe Apple Power Adapter Litig., No. 5:09-CV-01911-EJD, 2015

                                   9    WL 428105, at *12 (N.D. Cal. Jan. 30, 2015) (“In the Bay Area, reasonable hourly rates for

                                  10    partners range from $560 to $800”).

                                  11           The hourly rates for associates Julian Waldo and Marco Martemucci, $570/640 and

                                  12    $645/710, respectively, are high. Dkt. No. 66-5, Ex. A. Waldo has over four years of experience
Northern District of California
 United States District Court




                                  13    and Martemucci has approximately six years of experience. Dkt. Nos. 66-4 ¶ 2, 66-5 ¶ 2. Wynn

                                  14    proposes rates of $355 and $395 per hour. Oppo. 12. The rates charged for the associates are the

                                  15    attorneys’ regular hourly rates and are at the top end of what is reasonable in the Bay Area market.

                                  16    See, e.g., Digital Reg of Texas, 2015 WL 1968388, at *3 (third quartile rate in San Francisco was

                                  17    $576 for associates).

                                  18           Gary Bostwick’s requested hourly rate is $750, which Wynn argues should be $625. Dkt.

                                  19    No. 66-5, Ex. A; Oppo. 13. Even Wynn characterizes Bostwick as “one of the country’s pre-

                                  20    eminent anti-SLAPP and defamation attorneys.” Oppo. 1. Bostwick has over thirty-five years of

                                  21    experience and focuses on First Amendment and media cases. Dkt. No. 66-1 ¶ 2. His hourly rate

                                  22    is reasonable and within the average range of hourly rates for partners in the Bay Area.

                                  23           Finally, Chanos submits hourly rates of $325/340 and $300/320 for legal assistants. Dkt.

                                  24    No. 66-5, Ex. A. These hourly rates are extremely high for a legal assistant in San Francisco.

                                  25    Chanos does not any provide any support for the rates proffered, such as the paralegals’ years of

                                  26    experience, background, or other factors which would support an hourly rate well above average.

                                  27    See Dkt. No. 75-2 ¶ 42; see also Banas, 47 F. Supp. 3d at 965 (finding paralegal rates of $245 to

                                  28    $290 per hour to be high but reasonable); In re Magsafe Apple Power Adapter Litig., 2015 WL
                                                                                         4
                                  Case 2:18-cv-06893-SJO-FFM
                                          Case 3:14-cv-04329-WHO
                                                              Document
                                                                  Document
                                                                       39-2 78
                                                                             Filed
                                                                                 Filed
                                                                                    10/29/18
                                                                                       06/19/15
                                                                                              Page
                                                                                                Page
                                                                                                   32 of
                                                                                                      5 of
                                                                                                         119
                                                                                                           10 Page ID
                                                                      #:1106



                                   1    428105, at *12 (paralegal rates and litigation staff ranged from $150 to $240). Wynn’s expert

                                   2    proposes an hourly rate for paralegals of $170 per hour, which I find to be reasonable and within

                                   3    the market rate. Oppo. 13-14. Given Chanos’s failure to justify its proposed rates for the legal

                                   4    assistants Gresham and Roberts, I calculate both of the legal assistants’ rates to be $170 per hour.

                                   5    II. THE AMOUNT OF HOURS SPENT
                                   6           Although the hourly rates for Chanos’s counsel fall within the reasonable rate for attorneys

                                   7    in the Bay Area, I emphasize that with such premium rates come “an expectation that [counsel]

                                   8    will complete tasks efficiently and that its more senior attorneys will limit their involvement to

                                   9    tasks requiring their level of expertise.” Banas, 47 F. Supp. 3d at 966; see also Hernandez v.

                                  10    Grullense, No. 12-CV-03257-WHO, 2014 WL 1724356, at *11 (N.D. Cal. Apr. 30, 2014), appeal

                                  11    dismissed (July 18, 2014). I address that fundamental issue in addition to Wynn’s several

                                  12    objections to the amount of hours spent defending case below.
Northern District of California
 United States District Court




                                  13       A. Retention of both Arnold & Porter and Gary Bostwick
                                  14           Wynn contends that since Chanos retained Bostwick, a well-known defamation lawyer, it

                                  15    was unreasonable to retain the attorneys at Arnold & Porter to complete the bulk of the work in

                                  16    this case. Oppo. 1-2, 5-7. It states that “the vast majority of the work was performed by people

                                  17    with less expertise and, often, at a higher rate” than Bostwick. Id. at 2 (emphasis omitted).

                                  18           I am not persuaded by Wynn’s argument. According to Chanos, “Arnold & Porter has

                                  19    represented Mr. Chanos in a variety of matters for many years.” Reply 2 (Dkt. No. 76). I find that

                                  20    it is reasonable to retain both a longtime law firm that is familiar with a client and a specialist in

                                  21    the litigation at hand. This is especially true for cases such as this one, where an individual’s

                                  22    personal reputation is at stake. See Graham-Sult v. Clainos, 756 F.3d 724, 753 (9th Cir. 2014)

                                  23    (finding that it neither unreasonable nor duplicative to hire two firms in anti-SLAPP action where

                                  24    one firm had a “longstanding relationship” with the client). Here, Chanos did not hire two

                                  25    separate large law firms, but one large law firm and one attorney from a small law firm who

                                  26    specializes in defamation lawsuits. Each firm brought a separate set of skills and resources, and it

                                  27    was not unreasonable to retain both.

                                  28           At the same time, as with the retention of attorneys with high hourly rates, Chanos’s
                                                                                           5
                                  Case 2:18-cv-06893-SJO-FFM
                                          Case 3:14-cv-04329-WHO
                                                              Document
                                                                  Document
                                                                       39-2 78
                                                                             Filed
                                                                                 Filed
                                                                                    10/29/18
                                                                                       06/19/15
                                                                                              Page
                                                                                                Page
                                                                                                   33 of
                                                                                                      6 of
                                                                                                         119
                                                                                                           10 Page ID
                                                                      #:1107



                                   1    retention of two firms should result in greater efficiency and a lower amount of total hours billed.

                                   2    That did not occur here.

                                   3       B. Hours unrelated to anti-SLAPP motion
                                   4           Wynn objects to Chanos’s billings for work performed on the motions to dismiss because

                                   5    it argues that they were not “performed in connection with the anti-SLAPP motion.” Oppo. 7

                                   6    (internal quotations omitted). It argues that without timesheets indicating that the motions were

                                   7    intertwined, Chanos is not entitled to fees related to these motions. Id. at 8.

                                   8           This is unpersuasive because even without documentation to support it, it is clear that

                                   9    Chanos’s motions to dismiss were intertwined with his anti-SLAPP motions. Chanos accurately

                                  10    notes that his motion to dismiss is largely comprised of “cut-and-paste” from the motion to strike.

                                  11    See Reply 4; see also Dkt. Nos. 11, 16. Chanos is entitled to fees for all motions filed in this case,

                                  12    given their close relation to the anti-SLAPP motion. See Clainos, 756 F.3d at 752 (court did not
Northern District of California
 United States District Court




                                  13    abuse discretion in awarding fees for motions related to anti-SLAPP motion).

                                  14       C. Failure to provide timesheets
                                  15           Wynn claims that Chanos’s fee request should be denied because he failed to provide

                                  16    detailed timesheets reflecting the hours worked. Oppo. 3-5. It states that without these records, it

                                  17    cannot determine whether the hours billed are excessive, duplicative, or should have been

                                  18    performed by less senior attorneys or paralegals. Id. at 4.

                                  19           Wynn cites to Banas, in which I found that “block billing” was insufficient to establish

                                  20    reasonable attorneys’ fees. Oppo. 4. In that case, I defined block billing as “the practice of

                                  21    including various tasks within one time entry without specifying the time spent on each task

                                  22    within an entry.” Banas, 47 F. Supp. 3d at 981 n.9. I stated that “[w]ithout specifying how much

                                  23    spent was spent on each distinct task . . . there is no way for me to determine whether the time

                                  24    spent on any of these tasks—e.g., trial preparation, summary judgment briefing, opposition to

                                  25    sanctions motion, preparations of jury instructions and verdict form—was reasonable.” Id. at 967.

                                  26           This case is somewhat different from Banas, because Chanos’s billing records do not recite

                                  27    a variety of tasks billed together for a certain number of hours. Instead Chanos separated his

                                  28    billing into distinct tasks: initial investigation and preparation of the first anti-SLAPP motion,
                                                                                           6
                                  Case 2:18-cv-06893-SJO-FFM
                                          Case 3:14-cv-04329-WHO
                                                              Document
                                                                  Document
                                                                       39-2 78
                                                                             Filed
                                                                                 Filed
                                                                                    10/29/18
                                                                                       06/19/15
                                                                                              Page
                                                                                                Page
                                                                                                   34 of
                                                                                                      7 of
                                                                                                         119
                                                                                                           10 Page ID
                                                                      #:1108



                                   1    preparation of the motion to dismiss, preparation of the discovery motion, preparation of the anti-

                                   2    SLAPP reply motion, preparation of the reply to the first motion to dismiss, the first motion

                                   3    hearing, preparation of the second anti-SLAPP motion and motion to dismiss, preparation of the

                                   4    second set of reply briefs, and the second hearing. Dkt. No. 66-5, Ex. A. He also described the

                                   5    work that went into such motions in his billing records, motions, and accompanying declarations.

                                   6    The tasks are discrete enough to allow me to evaluate the reasonableness of the hours expended.

                                   7           That said, there is merit in Wynn’s argument that Chanos’s proffered support does not

                                   8    provide adequate information because it does not allow me to determine that the entries show

                                   9    duplicative or excessive work. While Chanos’s organization of billing hours is not unreasonable

                                  10    per se, it does not provide the degree of specificity needed to justify the unreasonably large

                                  11    amount of hours spent here. See Banas, 47 F. Supp. 3d at 967 (“block-billing is not inappropriate

                                  12    per se, if the party seeking fees provides enough information to reveal whether the amount of time
Northern District of California
 United States District Court




                                  13    spent performing tasks was reasonable”) (internal quotations omitted). Since I have not been

                                  14    given the detail to support the hours apparently expended by Chanos’s counsel, I assume that there

                                  15    is duplicative and unnecessary work buried in the request, and must rely on my judgment on the

                                  16    reasonableness of the hours requested.

                                  17        D. Number of hours billed
                                  18           Having resolved Wynn’s objections, I turn to the reasonableness of the total number of

                                  19    hours billed. Chanos requests fees for 776.9 hours in total, amounting to $538,043.00. Dkt. No.

                                  20    66-5, Ex. A. He submits that the attorneys spent a total of 214.3 hours in the initial investigation

                                  21    and first motion to strike, 43.7 hours preparing the first motion to dismiss, 121.1 hours on the

                                  22    discovery motion, 121.2 hours on the reply to the first motion to strike, 54.7 hours on the first

                                  23    reply to the motion to dismiss, 39.5 hours on the first hearing, 87.4 hours on the preparation of the

                                  24    second motions to dismiss and to strike, 72.2 hours on the reply briefs for the motions to dismiss

                                  25    and to strike, and 22.8 hours on the second hearing. Id.2

                                  26
                                        2
                                  27      Some of the math in Chanos’s description of attorneys’ fees does not add up. For example, for
                                        the “Preparation and Attendance at Hearing on Second Anti-SLAPP and Second Motion to
                                  28    Dismiss,” Wynn requests $21,003.00. See Dkt. No. 66-5 at 3. When calculating this amount
                                        based upon the proffered hours and rate for the attorneys, I calculated this sum as $21,963.00. All
                                                                                         7
                                  Case 2:18-cv-06893-SJO-FFM
                                          Case 3:14-cv-04329-WHO
                                                              Document
                                                                  Document
                                                                       39-2 78
                                                                             Filed
                                                                                 Filed
                                                                                    10/29/18
                                                                                       06/19/15
                                                                                              Page
                                                                                                Page
                                                                                                   35 of
                                                                                                      8 of
                                                                                                         119
                                                                                                           10 Page ID
                                                                      #:1109



                                   1           There are several reasons why the hours requested are excessive. First, Chanos used three

                                   2    partners, who generated nearly half of the attorney hours billed in this case, in addition to two

                                   3    high-billing associates. 288.9 hours were billed by partners and 370.9 were billed by associates

                                   4    out of 659.8 attorney hours in total. Dkt. No. 66-5, Ex. A. The defamation action was not

                                   5    particularly complex and did not call for three partners to bill at high rates when less costly (and

                                   6    hopefully highly qualified associates, given their billing rates) were equally able to complete the

                                   7    lion’s share of the work.3 While I am willing to accept the high rates that the firm charged out the

                                   8    associates as indicative of great talent and comparable litigation experience, I concomitantly find

                                   9    that they must have possessed the skills to complete most of the work billed in this case. Both the

                                  10    number of partners and the amount of hours sought are unreasonable.

                                  11           Second, it is unreasonable for Chanos to separately bill a significant number of hours

                                  12    associated with the motions to dismiss and with the motions to strike. As discussed, “the motions
Northern District of California
 United States District Court




                                  13    to dismiss were essentially just cut and paste versions of the same arguments of the anti-SLAPP

                                  14    motions, with certain tailoring to account for the different procedural aspects of the two motions.”

                                  15    Reply 4. The motion to strike lifted the argument in the motion to dismiss that Wynn could not

                                  16    prevail on the merits of his claim because it failed to state a claim. See Dkt. Nos. 11, 16. The

                                  17    motion to strike was different only in that it applied a different legal standard and added the

                                  18    argument that Wynn was a public figure. Because of the similarity of the motions, it was

                                  19    unreasonable to bill a significant amount of time for both motions, and many of the hours spent on

                                  20    the motions to dismiss and motions to strike were duplicative and unnecessary.

                                  21           Finally, Chanos’s descriptions of the work performed reflect the fact that the hours spent

                                  22    were excessive. For example, Chanos stated that attorneys conducted research into whether

                                  23    Stephen Wynn and Wynn Resorts qualified as public figures. Mot. 3 (Dkt. No. 66). This is not a

                                  24    close question and does not require more than a few hours of research. I am also skeptical of

                                  25    defense counsel’s description of their research into the law surrounding defamation and privilege.

                                  26
                                  27    the mathematical errors result in a lower requested rate for Chanos than the correct calculation
                                        would amount to. I will therefore consider Chanos’s lower, requested amount.
                                        3
                                  28      I note that the rates of the associates are as high as many partners in the Bay Area at smaller
                                        firms.
                                                                                             8
                                  Case 2:18-cv-06893-SJO-FFM
                                          Case 3:14-cv-04329-WHO
                                                              Document
                                                                  Document
                                                                       39-2 78
                                                                             Filed
                                                                                 Filed
                                                                                    10/29/18
                                                                                       06/19/15
                                                                                              Page
                                                                                                Page
                                                                                                   36 of
                                                                                                      9 of
                                                                                                         119
                                                                                                           10 Page ID
                                                                      #:1110



                                   1    Id. With a First Amendment expert on their team, little work was needed to determine the

                                   2    contours of state and federal law on defamation. Billing a substantial amount of hours for such

                                   3    work is not reasonable.

                                   4             Put simply, given the sophistication of counsel and their substantial billing rates, this case

                                   5    should have been litigated much more efficiently without sacrificing quality. After reducing the

                                   6    total amount of fees requested for the reduction in the paralegals’ hourly rates, discussed above, I

                                   7    further reduce the fees sought by 25 percent, given (i) the failure of Chanos to provide sufficient

                                   8    detail to support his request (ii) the unreasonable staffing of five skilled attorneys at high rates for

                                   9    this motion practice, including a First Amendment expert and attorneys who were familiar with

                                  10    Chanos and his business; (iii) the relative simplicity of this case; and (iv) the duplication of efforts

                                  11    on preparing the motion to dismiss and the motion to strike. This level of reduction is consistent

                                  12    both with my evaluation of the tasks involved in this relatively straightforward matter and with the
Northern District of California
 United States District Court




                                  13    range for reductions in cases where parties provided less specificity than necessary to award such

                                  14    a significant amount of fees. See Lahiri v. Universal Music & Video Distribution Corp., 606 F.3d

                                  15    1216, 1222-23 (9th Cir. 2010) (affirming reduction of 30% to account for block billing and

                                  16    additional 10% reduction for excessive and redundant work); Welch v. Metro. Life Ins. Co., 480

                                  17    F.3d 942, 948 (9th Cir. 2007) (“block billing “may increase time by 10% to 30%.”); see also

                                  18    Ingram v. Oroudjian, 647 F.3d 925, 928 (9th Cir. 2011); Moreno, 534 F.3d at 1112. A reasonable

                                  19    fee for each task identified by Chanos is 25% less than what is requested for the reasons described

                                  20    above.

                                  21    III. COSTS
                                  22             Finally, Wynn objects to the expert costs submitted by Chanos for John A. Hawkins,

                                  23    arguing that there is no support to justify the expense of $32,850.00. Oppo. 14-15. It points out

                                  24    that “[n]o information was provided as to [the expert’s] hourly rate, the number of hours he

                                  25    worked, the tasks he performed, or anything else that might be pertinent to determining whether

                                  26    this expense is reasonable.” Id. at 15. Chanos does not address this argument in his reply.

                                  27             I agree with Wynn that Chanos should have provided supporting documentation to justify

                                  28    the $32,850.00 he requests in expert fees. See Civil L.R. 54-1(a) (“Appropriate documentation to
                                                                                            9
                                  Case 2:18-cv-06893-SJO-FFM
                                          Case 3:14-cv-04329-WHO
                                                              Document
                                                                 Document
                                                                       39-278Filed
                                                                                Filed
                                                                                    10/29/18
                                                                                      06/19/15Page
                                                                                                Page
                                                                                                   3710
                                                                                                      of 119
                                                                                                         of 10 Page ID
                                                                     #:1111



                                   1    support each item claimed must be attached to the bill of costs.”). While this deficiency would

                                   2    allow me to strike this request in its entirety, I am aware that Wynn caused Chanos to retain the

                                   3    expert by hiring one of his own. The subject matter of both experts’ work was not complex, nor

                                   4    particularly helpful. A reasonable amount is half of what Chanos seeks, or $16,425.00, for a total

                                   5    of $32,231.23.4

                                   6                                             CONCLUSION

                                   7           I conclude that although the hourly rates billed by the attorneys in this case were

                                   8    reasonable, the number of hours spent was not. After re-calculating the fees award to reflect the

                                   9    lower rates of paralegals and reducing Chanos’s requested fees by 25% for insufficiently detailed

                                  10    time records and an unreasonable number of hours billed, I award Chanos $390,149.63 in fees.

                                  11    He is entitled to $32,231.23 in costs.

                                  12           IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13    Dated: June 19, 2015

                                  14                                                    ______________________________________
                                                                                        WILLIAM H. ORRICK
                                  15                                                    United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                        4
                                  27      Wynn does not object to the remainder of Chanos’s bill of costs, and I therefore accept the
                                        remaining costs. See Blackburn v. ABC Legal Servs., Inc., No. 11-CV-01298 JSW NC, 2012 WL
                                  28    1067632, at *5 (N.D. Cal. Feb. 24, 2012) report and recommendation adopted, No. C 11-01298
                                        JSW, 2012 WL 1067551 (N.D. Cal. Mar. 28, 2012).
                                                                                       10
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 38 of 119 Page ID
                                  #:1112
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 39 of 119 Page ID
   Case 3:14-cv-02424-D Document 68 #:1113
                                     Filed 09/01/15 Page 1 of 81 PageID 1391


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

  DIMITRI CHARALAMBOPOULOS,                   §
                                              §
          Plaintiff/Counter-Defendant,        §
                                              §
  v.                                          §       CASE NUMBER 3:14-cv-02424-D
                                              §
  CAMILLE GRAMMER,                            §
                                              §
          Defendant/Counter-Plaintiff.        §

       DEFENDANT/COUNTER-PLAINTIFF CAMILLE GRAMMER’S APPENDIX TO
       MOTION FOR ATTORNEYS’ FEES AND OTHER EXPENSES PURSUANT TO
         THE TEXAS CITIZENS PARTICIPATION ACT AND BRIEF IN SUPPORT

                                         RICHARD A. ROHAN
                                           Texas State Bar No. 17203800
                                         THOMAS S. CONNER
                                            Texas State Bar No. 24082850
                                         CARRINGTON, COLEMAN, SLOMAN &
                                         BLUMENTHAL, L.L.P.
                                         901 Main Street, Suite 5500
                                         Dallas, Texas 75202
                                         (214) 855-3000 – Phone
                                         (214) 855-1333 – Facsimile
                                         rrohan@ccsb.com
                                         tconner@ccsb.com


                                         STANTON L. STEIN (pro hac vice)
                                         ASHLEY R. YEARGAN (pro hac vice)
                                         LINER L.L.P.
                                         1100 Glendon Avenue, 14th Floor
                                         Los Angeles, California 90024
                                         (310) 500-3500 – Phone
                                         (310) 500-3501 – Facsimile
                                         lstein@linerlaw.com
                                         ayeargan@linerlaw.com

                                         Attorneys for Defendant/Counter-Plaintiff
                                         Camille Grammer




                                                  i
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 40 of 119 Page ID
   Case 3:14-cv-02424-D Document 68 #:1114
                                     Filed 09/01/15 Page 2 of 81 PageID 1392


                                     INDEX TO APPENDIX

 Exhibit 1:     Declaration of Richard A. Rohan .................................................. App. 001

   Exhibit A:   Online firm biography of Richard A. Rohan .................................... App. 008

   Exhibit B:   July 7, 2014 Carrington Coleman Billing Statement ........................ App. 010

   Exhibit C:   October 3, 2014 Carrington Coleman Billing Statement .................. App. 015

   Exhibit D:   April 1, 2015 Carrington Coleman Billing Statement ...................... App. 030

   Exhibit E:   July 13, 2015 Carrington Coleman Billing Statement ...................... App. 051




                                                   ii
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 41 of 119 Page ID
   Case 3:14-cv-02424-D Document 68 #:1115
                                     Filed 09/01/15 Page 3 of 81 PageID 1393


                                           Respectfully submitted,

                                           /s/ Richard A. Rohan
                                           RICHARD A. ROHAN
                                             Texas State Bar No. 17203800
                                           THOMAS S. CONNER
                                             Texas State Bar No. 24082850
                                           CARRINGTON, COLEMAN, SLOMAN &
                                           BLUMENTHAL, L.L.P.
                                           901 Main Street, Suite 5500
                                           Dallas, Texas 75202
                                           (214) 855-3000 – Phone
                                           (214) 855-1333 – Facsimile
                                           rrohan@ccsb.com
                                           tconner@ccsb.com

                                           STANTON L. STEIN (pro hac vice)
                                           ASHLEY R. YEARGAN (pro hac vice)
                                           LINER L.L.P.
                                           1100 Glendon Avenue, 14th Floor
                                           Los Angeles, California 90024
                                           (310) 500-3500 – Phone
                                           (310) 500-3501 – Facsimile
                                           lstein@linerlaw.com
                                           ayeargan@linerlaw.com

                                           Attorneys for Defendant/Counter-Plaintiff
                                           Camille Grammer



                               CERTIFICATE OF SERVICE

        The undersigned certifies a copy of the foregoing instrument was served upon the
 attorneys of record for the Plaintiff/Counter-Defendant in the above cause in accordance with
 Rule 5 of the Federal Rules of Civil Procedure, on this 1st day of September, 2015.



                                           /s/ Richard A. Rohan




                                              iii
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 42 of 119 Page ID
   Case 3:14-cv-02424-D Document 68 #:1116
                                     Filed 09/01/15 Page 4 of 81 PageID 1394


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

  DIMITRI CHARALAMBOPOULOS,                     §
                                                §
         Plaintiff/Counter-Defendant,           §
                                                §
  v.                                            § CASE NUMBER 3 :14-cv-02424-D
                                                §
  CAMILLE GRAMMER,                              §
                                                §
         Defendant/Counter-Plaintiff.           §

                          DECLARATION OF RICHARD A. ROHAN

        I, Richard A. Rohan, make the following declaration pursuant to 28 U.S.C. § 1746 and

 hereby declare under penalty of perjury that the following is true and correct:

        I.      My name is Richard A. Rohan.         I am over the age of 21 and am otherwise

 competent to make this declaration. The statements in this Declaration are based on my personal

 knowledge and are true and correct.

        2.      I am a partner in the law firm of Carrington, Coleman, Sloman & Blumenthal,

 L.L.P. ("Carrington Coleman"). I have been licensed to practice law in the State ofTexas since

 1984. Attached as Exhibit A is a printout of my online firm biography, which describes some of

 my qualifications and experience as an attorney. I have more than thirty years of experience

 handling complex commercial and civil litigation matters.

        3.      I am an attorney of record for Defendant/Counter-Plaintiff Camille Grammer

("Grammer") in the above-entitled and numbered cause (the "Litigation"). Thomas Conner, who

is also counsel of record for Ms. Grammer in this matter, is an associate at Carrington Coleman

and has been licensed to practice law in the State of Texas since 2012. Mr. Conner also has




                                                EX. 1                                         App. 001
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 43 of 119 Page ID
   Case 3:14-cv-02424-D Document 68 #:1117
                                     Filed 09/01/15 Page 5 of 81 PageID 1395


 experience in representing clients m complex commercial litigation matters for Carrington

 Coleman.

                                        Reasonable Hours Spent

         4.        Pursuant to Section 27.009 of the Texas Civil Practice and Remedies Code,

 Grammer is seeking the recovery of attorneys' fees from Plaintiff/Counter-Defendant Dimitri

 CharalambopouJos ("Plaintiff') for the hours worked by myself and Thomas Conner in

 defending against the Litigation and in obtaining dismissal of a number of Plaintiff's causes of

 action pursuant to the Texas Citizens Participation Act (the "TCPA"). In addition to attorney

 time, Grammer also seeks recovery from Plaintiff of fees for hours worked by Constance Nims, a

 Carrington Coleman paralegal, and by Norma Avila, Carrington Coleman litigation support staff.

 As litigation support staff: Ms. Avila's time was spent on technology-related tasks such as

 loading documents onto the firm's databases and preparing documents for production.

        5.         Copies of redacted billing records showing the time entries for which fees are

 being sought between June 19, 2014 and May 8, 2015 are attached as Exhibits B, C, D, and E.

 These billing records are from the original billing statements, but have been redacted as

 described below, and have hours worked broken down for tasks for which fees are being sought

 in this motion.

        6.         Removed from these billing records are time entries that were not attributable i) to

 preparing, researching, and fully briefing one or more of the following services: Grammer's

 Motion to Dismiss Plaintiffs First Amended Petition Pursuant to the Texas Citizens

Participation Act [Doc. No. 13] ("TPCA Motion to Dismiss"), Grammer's Brief in Support of

her TCPA Motion to Dismiss [Doc. No. 14], Grammer's Reply Brief in Support of her TCPA

Motion to Dismiss [Doc. No. 30], and Grammer's Supplemental Reply Brief in Support of her




                                                    2
                                                  EX. 1                                             App. 002
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 44 of 119 Page ID
   Case 3:14-cv-02424-D Document 68 #:1118
                                     Filed 09/01/15 Page 6 of 81 PageID 1396


 TCPA Motion to Dismiss [Doc. No 51], or ii) to participating in the specified and limited

 discovery conducted pursuant to the Court's January 29, 2015 Memorandum Opinion and Order.

 Accordingly, Grammer is not seeking recovery of fees for professional services unrelated to her

 TCPA Motion to Dismiss.

        7.     For Carrington Coleman's representation of Grammer in 2014, the following

 hours were spent researching, preparing, and drafting Grammer's TCPA Motion to Dismiss and

 accompanying briefs and reviewing and analyzing Plaintiff's response:

               Name             Role     Hours          Rate        Total


        Richard Rohan         Attorney 42.5          $520        $22,100


        Thomas Conner         Attorney 217.1         $280        $60,788


                                                                 TOTAL         $82,888.00



Exhibits B, C I App. 12-26.

        8.     For Carrington Coleman's representation of Grammer in 2015, the following

hours were spent reviewing, organizing, and producing documents; preparing for and defending

the depositions of Camille Grammer, Scott MacLean, and Howard Bragman; reviewing

Plaintiff's supplemental response; and researching, preparing, and briefmg Grammer's

supplemental reply brief:




                                                 3
                                              EX. 1                                          App. 003
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 45 of 119 Page ID
   Case 3:14-cv-02424-D Document 68 #:1119
                                     Filed 09/01/15 Page 7 of 81 PageID 1397


               Name             Role      Hours         Rate          Total


        Richard Rohan         Attorney    92.2       $530         $48,866


        Thomas Conner         Attorney    148.2      $295         $43,719


        Constance Nims        Paralegal   10.4       $180         $1 ,872


        Norma Avila           Litigation 8.3         $195         $1,618.50
                              Support

                                                                  TOTAL          $96,075.50



        Exhibits D, E I App. 34-59.

        9.     As a result of Grammer's TCPA Motion to Dismiss, including the attendant

 briefing and discovery, four out of the seven legal claims advanced by Plaintiff have been

 dismissed.   (This calculation counts Plaintiffs negligence and gross negligence claims as

separate legal claims, and also treats Plaintiffs defamation and defamation per se claims as

separate legal claims, both consistent with the manner in which Plaintiff presented them in his

complaint in this action.) In addition, of the three claims remaining in the case-malicious

prosecution, defamation, and defamation per se-the Motion to Dismiss resulted in a substantial

and meaningful reduction of alleged statements that have been found to be actionable under

Plaintiffs defamation or defamation per se claims. As a result, in my opinion, it is reasonable

and appropriate to discount the overall lodestar fee (the aggregate number of hours times

respective hourly rates of the professionals performing those services) by a factor of one-third.

By applying this adjustment to the overall lodestar fee, Grammer is thereby seeking 66.67% of

the overall lodestar amount. This factor is arrived at by adding the ratio of dismissed legal

claims (4/7, or approximately 57%), to a small additional factor due to the fact that many of the


                                                 4

                                               EX. 1                                           App. 004
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 46 of 119 Page ID
   Case 3:14-cv-02424-D Document 68 #:1120
                                     Filed 09/01/15 Page 8 of 81 PageID 1398


 significant statements alleged by Plaintiff to be defamatory, including all of the statements set

 forth in Grammer's Request for Domestic Violence Restraining Order setting out the details of

 the events of October 16, 2013, were held by the Court to be privileged and hence not actionable.

        10.    Applying the 66.67% factor to the aggregate fees of $178,963.50 incurred in

 researching and drafting the TCPA Motion to Dismiss and accompanying briefs, responding to

 discovery requests, and defending depositions related to the TCPA Motion, it is my opinion that

 a fee of $119,314.96 represents a reasonable fee for services performed by attorneys, legal

 assistants, and litigation support personnel from Carrington Coleman in connection with

 Grammer's TCPA Motion.

        11.    Based on my extensive involvement in the Litigation, as well as my observation

 of the work performed by Thomas Conner, Constance Nims, and Norma Avila, it is my opinion

that the above hours were reasonable and were reasonably expended in defending against the

Litigation and in obtaining partial dismissal of multiple of Plaintiff's causes of action pursuant to

the TCP A. Among other things, my opinion is based on the time and labor required to move for

dismissal on all of Plaintiffs claims and allegations under the TCPA procedure and standards;

that the attorneys were required to spend time researching the TCPA's procedure, standards, and

relevant case law, as well as researching and briefing the standards and merits of each of

Plaintiff's seven causes of action; that the parties conducted specified and limited discovery,

which included Grammer producing documents and defending three depositions; and that

Grammer submitted supplemental briefing in her support of her TCPA Motion to Dismiss. This

work involved complex legal matters, both procedurally and substantively, required extensive

time, and produced practical benefits for the client.




                                                  5
                                                EX. 1                                              App. 005
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 47 of 119 Page ID
   Case 3:14-cv-02424-D Document 68 #:1121
                                     Filed 09/01/15 Page 9 of 81 PageID 1399


                                    Appropriate Hourly Rate

         12.    For 2014, my customary billing rate was $520 per hour, and Thomas Conner's

 customary billing rate was $280 per hour. For 2015, my customary billing rate is $530 per hour,

 and Thomas Conner's customary billing rate is $295 per hour. Based on my experience, these

 billing rates are appropriate and reasonable hourly billing rates in the Northern District ofTexas

 for attorneys with the respective levels of experience working on cases of this nature. I am

 aware of many commercial litigation attorneys with the same, or even fewer years' experience

 than I, whose hourly billing rates exceed $530, often by a substantial amount. The same is true

 of Mr. Conner's hourly billing rate compared to other associates with similar practices in the

 Dallas area.

        13.     For 2015, Constance Nims's customary billing rate is $180 per hour, and Norma

 Avila's customary billing rate is $195 per hour. Based on my experience, it is my opinion that

 these are reasonable rates for services provided by paralegals and litigation support staff in the

 Northern District of Texas.

        14.     Based on my experience practicing law and handling cases of this nature, it is my

 opinion that $119,314.96 is a reasonable and appropriate attorneys' fee for the work performed

 by Carrington Coleman during its representation of Grammer in obtaining dismissal of multiple

of Plaintiff's causes of action pursuant to the Texas Citizens Participation Act.

        15.     For purposes of this Litigation, Carrington Coleman agreed to a special blended

rate for the hourly fees charged by the attorneys at Carrington Coleman, but under that blended

rate, the aggregate fees described in paragraphs seven and eight total $178,490.50, and the

reduced amount sought under the 66.67% factor would be $118,999.61.




                                                 6
                                               EX. 1                                            App. 006
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 48 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1122
                                   Filed 09/01/15 Page 10 of 81 PageID 1400


                                          Other Expenses

        16.    $1,709.25 was incurred in travel expenses to prepare for and to defend the

 depositions of Camille Grammer, Scott MacLean, and Howard Bragman.                  $1,752.66 was

 incurred in expenses to obtain the transcripts and videos of the depositions of Camille Grammer,

 Scott MacLean, and Howard Bagman. Exhibit D I App. 47, 50. Applying the 66.67% factor

 determined in paragraph nine to the aggregate expenses of $3,461.91, Grammer is seeking

$2,308.05 in other expenses.

        I declare under penalty of perjury that the foregoing is true and correct.

                                       Executed in Dallas, Texas on September 1, 2015.




                                                  7
                                                EX. 1                                           App. 007
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 49 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1123
                                   Filed 09/01/15 Page 11 of 81 PageID 1401




                                       RICHARD A. ROHAN
                                       Partner

                                       P: 214-855-3043       F: 214-758-3743        rrohan@ccsb.com

                                       AREAS OF PRACTICE
                                       A Arbitration & Trial, Broker Dealer Disputes, Business Ownership Disputes, D & O Litigation,
                                       Derivative & Shareholder Litigation, Environmental & Remediation, Estate / Probate / Guardianship
                                       Disputes, Oil & Gas Litigation, Professional Liability, Securities & Directors & Officers, Securities
                                       Class Actions



   “My ideal client is one who can distinguish a lawyer’s bluster from true passion and see the value of honesty
   and integrity.”

   At the most basic level, it is fundamentally important for an attorney to understand the client’s case. Perhaps
   equally important, however, is to understand the other side’s case.

   That’s why Richard Rohan gets inside the thought process of the opposing players, from principals to
   attorneys. This gives him the foresight to anticipate their next move and handle what’s likely to happen next.

   His clients often find him pushing hard on his own case’s weakest spots and finding flaws with what might
   have seemed an invulnerable position. By preparing for the worst-case scenario, he’s ready for the
   opposition’s strongest argument. Given his closeness to the case, he’s in the best position to do so and often
   discovers the other side hasn’t discovered many of the issues that he has.

   It’s this desire to be unflinchingly honest that contributes to his success. Richard fights with integrity, ensuring
   his clients’ business objectives drive his strategy because that’s what clients want.

   Richard finds satisfaction knowing that his clients can trust his judgment, counsel, and advice in addition to
   his litigation skills. From entrepreneurial start-ups to large corporations, the value he places on building
   lasting client relationships fosters a sense of loyalty on both sides.

   Experience
   Constitutional Law
   Succeeded in persuading the Supreme Court of Texas to strike down Tarrant County prison chaplaincy
   program as violating the First Amendment Establishment Clause.

   Oil and Gas
   Obtained unanimous jury verdict requiring oil and gas producer to offer $40 million-interest in producing
   property to client pursuant to Area of Mutual Interest Clause.

   Legal Malpractice
   Successfully defended attorney and law firm from malpractice claims arising out of real estate transactions
   involving Dallas design district.

   Successfully defended AmLaw 100 firm against claims of malpractice arising out of pre- and post-petition
   bankruptcy representation.

   Contract/Governmental
   Obtained summary judgment in favor of appraisal district against claims of breach of contract, theft of trade
   secrets, and tortious interference in connection with software development agreement.

   Successfully defended corporation in arbitration against claim for earn-out payments following asset sale of
   telephone directory business.




                                                             EX. A                                                                         App. 008
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 50 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1124
                                   Filed 09/01/15 Page 12 of 81 PageID 1402


   Education
   Harvard Law School
   J.D., cum laude, 1984

   Harvard College
   A.B., cum laude, 1981

   Court Admissions
   Texas, 1984
   Texas Supreme Court
   U.S. District Courts for the Northern, Southern, Eastern and Western Districts of Texas
   U.S. Court of Appeals for the Fifth Circuit
   U.S. Supreme Court

   Speeches/Publications
   Brewers Bring Suit Against The TABC For Unconstitutional Taking, Carrington Coleman Capital Newsletter,
   2015 Issue Two.

   San Antonio Court of Appeals Issues Important Opinion in Chesapeake Royalty Dispute, Carrington Coleman
   Capital Newsletter, Special Oil and Gas Industry Edition, 2014.




                                                      EX. A                                                  App. 009
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 51 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1125
                                   Filed 09/01/15 Page 13 of 81 PageID 1403




                                    EX. B                                 App. 010
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 52 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1126
                                   Filed 09/01/15 Page 14 of 81 PageID 1404




                                    EX. B                                 App. 011
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 53 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1127
                                   Filed 09/01/15 Page 15 of 81 PageID 1405




                                      (4.0)




                                    EX. B                                 App. 012
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 54 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1128
                                   Filed 09/01/15 Page 16 of 81 PageID 1406




                                      (2.8)




                                     (2.1)




                                    EX. B                                 App. 013
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 55 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1129
                                   Filed 09/01/15 Page 17 of 81 PageID 1407




                                    EX. B                                 App. 014
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 56 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1130
                                   Filed 09/01/15 Page 18 of 81 PageID 1408




 October 3, 2014                                                Bill #: 315435
 TO:                                                                    Page 1




 028577 Grammer, Camille
  0001 Dimitri Charalambopoulos


 Professional services rendered through 09/30/14:




                                                    EX. C                    App. 015
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 57 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1131
                                   Filed 09/01/15 Page 19 of 81 PageID 1409




 10/03/14                                                       Bill Number: 315435
                                                                             Page 2
                    DETAIL OF PROFESSIONAL SERVICES RENDERED


DATE        DESCRIPTION OF SERVICES                            TKPR




                                      EX. C                                     App. 016
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 58 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1132
                                   Filed 09/01/15 Page 20 of 81 PageID 1410




 10/03/14                                                                      Bill Number: 315435
                                                                                            Page 3
                       DETAIL OF PROFESSIONAL SERVICES RENDERED

DATE        DESCRIPTION OF SERVICES                                           TKPR




07/18/14    Drafted Brief in Support of Anti-SLAPP Motion to Dismiss (2.7);   TSC




07/21/14    Researched and drafted Brief in Support of Anti-SLAPP Motion      TSC
            to Dismiss (4.2);




                                               EX. C                                           App. 017
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 59 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1133
                                   Filed 09/01/15 Page 21 of 81 PageID 1411




 10/03/14                                                                       Bill Number: 315435
                                                                                             Page 4
                       DETAIL OF PROFESSIONAL SERVICES RENDERED

DATE        DESCRIPTION OF SERVICES                                            TKPR




07/22/14                                                                       TSC
                                                            Researched
            and drafted Brief in Support of Anti-SLAPP Motion to Dismiss
            (2.5);




07/23/14                                                                       TSC
                                                    Researched and
            drafted Brief in Support of Anti-SLAPP Motion to Dismiss (7.1)

07/24/14    Confer w/T. Conner re: anti-LAPP motion; strategy; (2.8)           RAR

07/24/14    Conferred with R. Rohan about Brief in Support of Anti-SLAPP       TSC
            Motion to Dismiss (1.0); Drafted and researched Brief in Support
            of Anti-SLAPP Motion to Dismiss (5.7);




07/25/14    Drafted and researched Brief in Support of Anti-SLAPP Motion to    TSC
            Dismiss (7.0);




07/26/14    Drafted and researched Brief in Support of Anti-SLAPP Motion to    TSC
            Dismiss (2.7)

07/28/14    Drafted and researched Brief in Support of Anti-SLAPP Motion to    TSC
            Dismiss (6.2);

07/29/14                                                                       RAR
                             , edit brief under anti-SLAPP statute; review
            literature on anti-SLAPP legislation; (2.0)




                                                EX. C                                           App. 018
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 60 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1134
                                   Filed 09/01/15 Page 22 of 81 PageID 1412




 10/03/14                                                                        Bill Number: 315435
                                                                                              Page 5
                       DETAIL OF PROFESSIONAL SERVICES RENDERED

DATE        DESCRIPTION OF SERVICES                                             TKPR

07/29/14    Conferred with R. Rohan about Brief in Support of Anti-SLAPP        TSC
            Motion to Dismiss (0.6); Reviewed case law in Brief in Support of
            Anti-SLAPP Motion to Dismiss (2.7); Researched issue and
            claim preclusion (2.0)



07/30/14                                 confer w/T. Conner re: anti-SLAPP      RAR
            motion/brief, 12(b)(6) motion/brief; (0.9)

07/30/14    Conferred with R. Rohan about Brief in Support of Anti-SLAPP        TSC
            Motion to Dismiss (0.9);
                         Researched issue and claim preclusion (3.4);
            Researched and Revised Brief in Support of Motion to Dismiss
            (6.0)




07/31/14                                                                        RAR

                         analysis and planning re: possible res
            judicata/collateral estoppel defenses (.3);


07/31/14    Conferred with R. Rohan about issue and claim preclusion (0.4);     TSC
            Call with R. Rohan, L. Stein, and A. Yeargan re: discovery issues
            and Anti-SLAPP Motion to Dismiss (0.8); Drafted Declaration of
            L. Stein (0.5); Research for Anti-SLAPP Motion to Dismiss re:
            matter of public concern and limited purpose public figure (4.8);
            Revised Anti-SLAPP Motion to Dismiss (3.9)

08/01/14    Revised Brief in Support of Anti-SLAPP Motion to Dismiss (3.1);     TSC

                            Conferred with R. Rohan about claim preclusion
            (0.2); Drafted Appendix to Brief in Support of Anti-SLAPP Motion
            to Dismiss (0.4);
                                                Researched claim preclusion
            (1.4)

08/02/14                                                        Researched      TSC
            negligence, fraud, and claim preclusion (3.8); Revised Brief in
            Support of Anti-SLAPP Motion to Dismiss (3.7)

08/03/14    Revised Brief in Support of Anti-SLAPP Motion to Dismiss (1.3)      TSC




                                                EX. C                                            App. 019
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 61 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1135
                                   Filed 09/01/15 Page 23 of 81 PageID 1413




 10/03/14                                                                      Bill Number: 315435
                                                                                            Page 6
                       DETAIL OF PROFESSIONAL SERVICES RENDERED

DATE        DESCRIPTION OF SERVICES                                           TKPR



08/04/14    Confer w/T. Conner re: revised brief; review, edit anti-SLAPP     RAR
            brief; (3.5)

08/04/14    Reviewed and revised Brief in Support of Anti-SLAPP Motion to     TSC
            Dismiss (6.1); Drafted Affidavit of Camille Grammer (1.1);
            Researched TX Anti-SLAPP standards (1.2); Conferred with R.
            Rohan re: Brief (0.3);

08/05/14    Confer w/ T. Conner re: brief; (0.3)                              RAR



08/05/14    Reviewed and revised Brief in Support of Anti-SLAPP Motion to     TSC
            Dismiss (6.6);                                      Conferred
            with R. Rohan re: Brief (0.3);                        Revised
            Affidavit of C. Grammer (0.5); Researched TX Anti-SLAPP
            standards (0.8)




08/06/14    Attention to motion to dismiss and brief; (4.4)                   RAR

08/06/14    Reviewed and revised Brief in Support of Anti-SLAPP Motion to     TSC
            Dismiss (6.2); Researched malicious prosecution (2.1); Drafted
            and revised affidavits of C. Grammer, S. MacLean, and A. Born
            (3.4);                                           Conferred with
            R. Rohan re: Brief and Affidavits (0.7)




08/07/14    Review, revise motions/briefs (to dismiss, (3.0)                  RAR

08/07/14    Conferred with R. Rohan re: Brief in Support of Anti-SLAPP        TSC
            Motion to Dismiss (0.4); Reviewed and revised Brief in Support
            (2.4); Revised Affidavits of C. Grammer, S. MacLean, and A.
            Born (1.1);



08/08/14    Conference call re: upcoming filings (0.6)                        RAR




                                                EX. C                                          App. 020
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 62 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1136
                                   Filed 09/01/15 Page 24 of 81 PageID 1414




 10/03/14                                                                           Bill Number: 315435
                                                                                                 Page 7
                        DETAIL OF PROFESSIONAL SERVICES RENDERED

DATE        DESCRIPTION OF SERVICES                                                TKPR

08/08/14    Reviewed and revised Brief in Support of Anti-SLAPP Motion to          TSC
            Dismiss (4.2);
                                            Revised Affidavits of S.
            MacLean and L. Stein (0.9);        Redacted


                                Researched Texas Anti-SLAPP case law
            and CA collateral estoppel (2.1)

08/09/14    Researched Texas Anti-SLAPP standards (2.0)                            TSC

08/10/14    Verified factual and legal citations in Brief in Support of Anti-      TSC
            SLAPP Motion to Dismiss (7.5)

08/11/14                                                                           RAR

            review, edit brief (1.5)

08/11/14    Reviewed and revised Brief in Support of Anti-SLAPP Motion to          TSC
            Dismiss (2.7);
            Researched collateral estoppel under CA law (1.3); Compiled
            Appendix in Support of Brief in Support of Anti-SLAPP Motion to
            Dismiss and entered citations (2.3); Drafted Proposed Orders
            (0.9); Revised Declaration of R. Rohan (0.2); Conferred with R.
            Rohan re: Brief in Support (0.5); Call with A. Yeargan re: Brief in
            Support (0.2);


08/12/14    Review papers to be filed                     to dismiss; supporting   RAR
            briefs); (1.2)

08/12/14    Reviewed Brief in Support of Anti-SLAPP Motion to Dismiss and          TSC
            other papers to be filed (3.1); Prepared documents for filing (1.3);
            Conferred with R. Rohan about Anti-SLAPP Motion to Dismiss
            (0.1)




08/13/14    Researched TCPA prima facie case and malicious prosecution             TSC
            claim (3.3);




                                                  EX. C                                             App. 021
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 63 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1137
                                   Filed 09/01/15 Page 25 of 81 PageID 1415




 10/03/14                                                         Bill Number: 315435
                                                                               Page 8
                      DETAIL OF PROFESSIONAL SERVICES RENDERED

DATE        DESCRIPTION OF SERVICES                              TKPR




08/15/14    Researched TCPA prima facie case (2.2);              TSC




                                            EX. C                                 App. 022
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 64 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1138
                                   Filed 09/01/15 Page 26 of 81 PageID 1416




 10/03/14                                                                   Bill Number: 315435
                                                                                         Page 9
                       DETAIL OF PROFESSIONAL SERVICES RENDERED

DATE        DESCRIPTION OF SERVICES                                        TKPR




09/02/14                                                                   RAR
            review opposition to motion to dismiss; (1.0)

09/02/14                                                                   TSC


            Reviewed Plaintiff's Response to Anti-SLAP Motion to Dismiss
            (2.2); Reviewed cases cited in Plaintiff's Response (1.2)




                                               EX. C                                        App. 023
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 65 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1139
                                   Filed 09/01/15 Page 27 of 81 PageID 1417




 10/03/14                                                                            Bill Number: 315435
                                                                                                 Page 10
                       DETAIL OF PROFESSIONAL SERVICES RENDERED

DATE        DESCRIPTION OF SERVICES                                                 TKPR

09/03/14    Review opposition;                            ; analysis re:            RAR
            responses; (1.7)

09/03/14    Reviewed cases cited in Plaintiff's Response (2.4); Drafted             TSC
            Objections to Plaintiff's Appendix in Support of Response Brief
            (2.8);

09/04/14    review pleadings; Prepare for conference call; conference call          RAR
            with Liner attorneys; analysis and planning re: reply briefing; (3.8)

09/04/14    Research for Reply Brief to Anti-SLAPP Motion to Dismiss (2.9);         TSC
            Drafted Objections to Plaintiff's Appendix in Support of
            Response Brief (2.1);
                         Conference Call with R. Rohan, L. Stein, and A.
            Yeargan re: Reply Brief (1.4);




09/05/14    Review briefs (2.8); analysis and planning re: content of reply         RAR
            brief (2.4);


09/05/14    Drafted Reply Brief to Anti-SLAPP Motion to Dismiss (4.8);              TSC

                  Call with R. Rohan re: Reply Brief (0.5)

09/07/14    Drafted Reply Brief to Anti-SLAPP Motion to Dismiss (3.0);              TSC


09/08/14    Drafted Reply Brief to Anti-SLAPP Motion to Dismiss (5.3);              TSC
                                                     Drafted Objections to
            Plaintiff's Appendix in Support of Response Brief (1.0);



09/09/14                                                                            RAR
                         review, revise reply brief; (3.5)

09/09/14    Drafted and revised Reply Brief to Anti-SLAPP Motion to Dismiss         TSC
            (5.1); Conferred with R. Rohan re: Reply Brief to Anti-SLAPP
            Motion to Dismiss (0.5);




                                                 EX. C                                               App. 024
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 66 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1140
                                   Filed 09/01/15 Page 28 of 81 PageID 1418




 10/03/14                                                                          Bill Number: 315435
                                                                                               Page 11
                       DETAIL OF PROFESSIONAL SERVICES RENDERED

DATE        DESCRIPTION OF SERVICES                                               TKPR



09/10/14    Revise reply brief; (1.8)                                             RAR


09/10/14    Research for Reply Brief to Anti-SLAPP Motion to Dismiss (2.6);       TSC
            Revised SLAPP Reply Brief (3.5); Conferred with R. Rohan re:
            SLAPP Reply Brief (0.3);
                 Drafted Appendix in Support of Reply Brief (0.5)

09/11/14    Review, revise reply brief on motion to dismiss; (2.5)                RAR



09/11/14                                                Revised Reply Brief to    TSC
            Anti-SLAPP Motion to Dismiss (2.4);


                                                Revised Objections to
            Plaintiff's Appendix in Support of Response Brief (1.0); Research
            for Objections to Appendix (1.9)

09/12/14    Review, revise              ; reply brief; (1.5)                      RAR

09/12/14    Research for Objections to Appendix (0.7); Call with A. Yeargan       TSC
            re: reply briefing (0.3); Reviewed and revised Reply Brief to Anti-
            SLAPP Motion to Dismiss (2.8);
                                 Reviewed and revised Objections to Plaintiff's
            Appendix in Support of Response Brief (3.7);


09/13/14    Review proposed edits to reply; (0.5)                ;                RAR



09/15/14    Review, revise reply brief; (0.5)                                     RAR


09/15/14    Cite and fact check of Reply Brief to Anti-SLAPP Motion to            TSC
            Dismiss, (1.6)



                                       Conferred with R. Rohan re: Reply
            Briefs (0.2); Revised Reply Brief to Anti-SLAPP Motion to




                                                  EX. C                                            App. 025
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 67 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1141
                                   Filed 09/01/15 Page 29 of 81 PageID 1419




 10/03/14                                                               Bill Number: 315435
                                                                                    Page 12
                       DETAIL OF PROFESSIONAL SERVICES RENDERED

DATE        DESCRIPTION OF SERVICES                                    TKPR

            Dismiss (0.6);




09/16/14    Revised Objections to Plaintiff's Appendix in Support of   TSC
            Response Brief (0.8); Reviewed and prepared pleadings in
            anticipation of filing (3.1);




                                             EX. C                                      App. 026
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 68 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1142
                                   Filed 09/01/15 Page 30 of 81 PageID 1420




 10/03/14                                                       Bill Number: 315435
                                                                            Page 13
                    DETAIL OF PROFESSIONAL SERVICES RENDERED

DATE        DESCRIPTION OF SERVICES                            TKPR




                                      EX. C                                     App. 027
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 69 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1143
                                   Filed 09/01/15 Page 31 of 81 PageID 1421




 10/03/14                                                     Bill Number: 315435
                                                                          Page 14
                   DETAIL OF PROFESSIONAL SERVICES RENDERED




                                    EX. C                                     App. 028
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 70 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1144
                                   Filed 09/01/15 Page 32 of 81 PageID 1422




10/03/14                                                    Bill Number: 315435
                                                                          Page 15
                          DESCRIPTION OF EXPENSES




                                    EX. C                                     App. 029
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 71 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1145
                                   Filed 09/01/15 Page 33 of 81 PageID 1423




                                    EX. D                                 App. 030
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 72 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1146
                                   Filed 09/01/15 Page 34 of 81 PageID 1424




                                    EX. D                                 App. 031
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 73 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1147
                                   Filed 09/01/15 Page 35 of 81 PageID 1425




                                    EX. D                                 App. 032
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 74 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1148
                                   Filed 09/01/15 Page 36 of 81 PageID 1426




                                    EX. D                                 App. 033
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 75 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1149
                                   Filed 09/01/15 Page 37 of 81 PageID 1427




                                        (3.0)




                      (1.5)




                                    EX. D                                 App. 034
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 76 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1150
                                   Filed 09/01/15 Page 38 of 81 PageID 1428




                                                 (1.5)




                      (3.9)




                                                         (5.5)



              (0.1)

                                         (0.2)




                                    EX. D                                 App. 035
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 77 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1151
                                   Filed 09/01/15 Page 39 of 81 PageID 1429




                                                     (1.2)



                                  (0.3)




                                                     (2.4)




                          (0.2)




                         (0.1)

                                          (1.0)




                                             (0.1)




                                          EX. D                           App. 036
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 78 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1152
                                   Filed 09/01/15 Page 40 of 81 PageID 1430




                          (2.5)




                                               (0.6)



                                     (1.7)




                                    (2.2)



                                    (1.0)

                                       (1.0)




                                    EX. D                                 App. 037
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 79 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1153
                                   Filed 09/01/15 Page 41 of 81 PageID 1431




                             (2.3)




                                                  (1.5)
                                                    (0.2)




                                     (0.8)


                             (0.5)




                          (1.0)




                                      EX. D                               App. 038
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 80 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1154
                                   Filed 09/01/15 Page 42 of 81 PageID 1432




                                                         (1.5)
                                             (0.5)




                             (2.5)




                                                     (1.0)
                                     (2.3)




                     (1.0)




                                     EX. D                                App. 039
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 81 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1155
                                   Filed 09/01/15 Page 43 of 81 PageID 1433




                          (0.8)




                                      (4.5)




                                    (8.0)




                                        (0.4)



                  (8.0)




                                    EX. D                                 App. 040
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 82 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1156
                                   Filed 09/01/15 Page 44 of 81 PageID 1434




                                              (2.0)




                                                                      (0.5)
                      (0.5)


                                            (6.7)


                                                (1.2)


                    (0.8)

                                                      (0.7)

                                                              (8.0)



                                                              (0.3)

                                                                 (9.5)

                                                      (2.5)




                                    EX. D                                     App. 041
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 83 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1157
                                   Filed 09/01/15 Page 45 of 81 PageID 1435




                                   (0.5)




                                    EX. D                                 App. 042
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 84 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1158
                                   Filed 09/01/15 Page 46 of 81 PageID 1436




                                    EX. D                                 App. 043
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 85 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1159
                                   Filed 09/01/15 Page 47 of 81 PageID 1437




                                    EX. D                                 App. 044
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 86 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1160
                                   Filed 09/01/15 Page 48 of 81 PageID 1438




                                    EX. D                                 App. 045
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 87 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1161
                                   Filed 09/01/15 Page 49 of 81 PageID 1439




                                    EX. D                                 App. 046
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 88 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1162
                                   Filed 09/01/15 Page 50 of 81 PageID 1440




                                    EX. D                                 App. 047
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 89 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1163
                                   Filed 09/01/15 Page 51 of 81 PageID 1441




                                    EX. D                                 App. 048
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 90 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1164
                                   Filed 09/01/15 Page 52 of 81 PageID 1442




                                    EX. D                                 App. 049
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 91 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1165
                                   Filed 09/01/15 Page 53 of 81 PageID 1443




                                    EX. D                                 App. 050
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 92 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1166
                                   Filed 09/01/15 Page 54 of 81 PageID 1444




                                    EX. E                                 App. 051
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 93 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1167
                                   Filed 09/01/15 Page 55 of 81 PageID 1445




                                    EX. E                                 App. 052
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 94 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1168
                                   Filed 09/01/15 Page 56 of 81 PageID 1446




                                    EX. E                                 App. 053
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 95 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1169
                                   Filed 09/01/15 Page 57 of 81 PageID 1447




                                    EX. E                                 App. 054
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 96 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1170
                                   Filed 09/01/15 Page 58 of 81 PageID 1448




                                    EX. E                                 App. 055
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 97 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1171
                                   Filed 09/01/15 Page 59 of 81 PageID 1449




                                  (1.0)




                                               (1.5)

                                     (0.3)




                                    EX. E                                 App. 056
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 98 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1172
                                   Filed 09/01/15 Page 60 of 81 PageID 1450




                                                         (1.0)




                         (0.5)




                                    EX. E                                 App. 057
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 99 of 119 Page ID
  Case 3:14-cv-02424-D Document 68 #:1173
                                   Filed 09/01/15 Page 61 of 81 PageID 1451




                         (1.0)




                                   (1.0)




                 (3.5)




                                    EX. E                                 App. 058
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 100 of 119 Page ID
   Case 3:14-cv-02424-D Document 68 #:1174
                                    Filed 09/01/15 Page 62 of 81 PageID 1452




                  (1.5)




                                                  (1.0)




                           (0.9)




                                     EX. E                                 App. 059
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 101 of 119 Page ID
   Case 3:14-cv-02424-D Document 68 #:1175
                                    Filed 09/01/15 Page 63 of 81 PageID 1453




                                     EX. E                                 App. 060
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 102 of 119 Page ID
   Case 3:14-cv-02424-D Document 68 #:1176
                                    Filed 09/01/15 Page 64 of 81 PageID 1454




                                     EX. E                                 App. 061
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 103 of 119 Page ID
   Case 3:14-cv-02424-D Document 68 #:1177
                                    Filed 09/01/15 Page 65 of 81 PageID 1455




                                     EX. E                                 App. 062
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 104 of 119 Page ID
   Case 3:14-cv-02424-D Document 68 #:1178
                                    Filed 09/01/15 Page 66 of 81 PageID 1456




                                     EX. E                                 App. 063
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 105 of 119 Page ID
   Case 3:14-cv-02424-D Document 68 #:1179
                                    Filed 09/01/15 Page 67 of 81 PageID 1457




                                     EX. E                                 App. 064
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 106 of 119 Page ID
   Case 3:14-cv-02424-D Document 68 #:1180
                                    Filed 09/01/15 Page 68 of 81 PageID 1458




                                     EX. E                                 App. 065
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 107 of 119 Page ID
   Case 3:14-cv-02424-D Document 68 #:1181
                                    Filed 09/01/15 Page 69 of 81 PageID 1459




                                     EX. E                                 App. 066
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 108 of 119 Page ID
   Case 3:14-cv-02424-D Document 68 #:1182
                                    Filed 09/01/15 Page 70 of 81 PageID 1460




                                     EX. E                                 App. 067
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 109 of 119 Page ID
   Case 3:14-cv-02424-D Document 68 #:1183
                                    Filed 09/01/15 Page 71 of 81 PageID 1461




                                     EX. E                                 App. 068
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 110 of 119 Page ID
   Case 3:14-cv-02424-D Document 68 #:1184
                                    Filed 09/01/15 Page 72 of 81 PageID 1462




                                     EX. E                                 App. 069
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 111 of 119 Page ID
   Case 3:14-cv-02424-D Document 68 #:1185
                                    Filed 09/01/15 Page 73 of 81 PageID 1463




                                     EX. E                                 App. 070
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 112 of 119 Page ID
   Case 3:14-cv-02424-D Document 68 #:1186
                                    Filed 09/01/15 Page 74 of 81 PageID 1464




                                     EX. E                                 App. 071
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 113 of 119 Page ID
   Case 3:14-cv-02424-D Document 68 #:1187
                                    Filed 09/01/15 Page 75 of 81 PageID 1465




                                     EX. E                                 App. 072
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 114 of 119 Page ID
   Case 3:14-cv-02424-D Document 68 #:1188
                                    Filed 09/01/15 Page 76 of 81 PageID 1466




                                     EX. E                                 App. 073
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 115 of 119 Page ID
   Case 3:14-cv-02424-D Document 68 #:1189
                                    Filed 09/01/15 Page 77 of 81 PageID 1467




                                     EX. E                                 App. 074
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 116 of 119 Page ID
   Case 3:14-cv-02424-D Document 68 #:1190
                                    Filed 09/01/15 Page 78 of 81 PageID 1468




                                     EX. E                                 App. 075
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 117 of 119 Page ID
   Case 3:14-cv-02424-D Document 68 #:1191
                                    Filed 09/01/15 Page 79 of 81 PageID 1469




                                     EX. E                                 App. 076
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 118 of 119 Page ID
   Case 3:14-cv-02424-D Document 68 #:1192
                                    Filed 09/01/15 Page 80 of 81 PageID 1470




                                     EX. E                                 App. 077
Case 2:18-cv-06893-SJO-FFM Document 39-2 Filed 10/29/18 Page 119 of 119 Page ID
   Case 3:14-cv-02424-D Document 68 #:1193
                                    Filed 09/01/15 Page 81 of 81 PageID 1471




                                     EX. E                                 App. 078
